BLATCHFORD. District Judge.
Where, at the time of the application for a discharge, the assignee has neither received nor paid any moneys on account of the estate, the case is to be regarded as one in which no assets have come to his hands, within the meaning of section 29 of the act. This is the interpretation given to such expression, “no assets,” by the justices of the supreme court Form No. 35 is headed, “Assignee’s Return Where There arc no Assets;” and that form consists merely of the oath of the assignee that he has “neither received nor paid any moneys on account of the estate.”